DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
Claim 1 recites “the acoustical section includes a single low density layer of material of cork…” It is unclear whether this language is intended to mean that the acoustical section may have only one low density layer, or to mean that the acoustical section may have only one cork-containing low density layer. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman et al., USPGPub. No. 2014/0302294.
Regarding claims 1-2, Freedman teaches a tile (i.e., a surface covering) comprising an upper series of laminated polymeric layers (2 of Fig. 1) and a sound absorption layer A (corresponding to the claimed “acoustical section”) comprising a single cork layer (4a of Fig. 1). See ¶ [0005], [0022]-[0024], and [0037]. Freedman teaches a thickness of 2 mm for the vinyl layer 2 (¶ [0025]) and 4 mm thickness 
Alternatively, the entire layer “4” of Freedman may be regarded as corresponding to the claimed “acoustical section,” as Freedman teaches that one of the sublayers in layer 4 may be made from cork while the other layer or layers may be made from a different material (¶ [0029]-[0034]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18, 23, 25, 30, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al., US PGPub. No. 2013/0299273, in view of Freedman et al., US PGPub. No. 2014/0302294.
Regarding claims 1, 3-4, and 30, Freedman teaches a tile (i.e., a surface covering) comprising a laminate having an upper section featuring, in order, a wear layer, a print layer, a backing layer, and an acoustical section (Fig. 3, ¶ [0009]-[0010], [0028], and Claims 1-6). Freedman teaches that the acoustical section may constitute slightly less than 50% of the thickness of the product, based on a thickness of 3 mm for the vinyl backing portion, 3 mm for the acoustical portion, and 0.022 inches (0.3 mm) for the wear layer (¶ [0027]).
The teachings of Freedman differ from the present invention in that Freedman does not teach that the acoustical section is made from cork; Freedman instead teaches that the acoustical section may be made from polyurethane. Freedman’s 2014/0302294 publication, however, teaches that such products may use cork as an acoustical material (Abstract, ¶ [0005]). It would have been obvious to one of ordinary skill in the art to use cork as the acoustical material in place of polyurethane when making the product of Freedman’s 2013/0299273 publication, and Freedman’s 2014/0302294 publication explicitly teaches cork to be an appropriate material for making acoustical layers in such products, and as one of ordinary skill in the art would have recognized cork to be a known alternative to polyurethane. 

Regarding claim 2, Freedman teaches that the product may have a total thickness of 5 mm (¶ [0027]). 

Regarding claim 5, Freedman teaches that the wear layer may have a thickness of 0.008-0.012 inches (¶ [0027]), equating to 0.2 - 0.3 mm. 

Regarding claim 18, Freedman teaches securing the acoustical section to the backing layer using an adhesive (¶ [0027]).

Regarding claims 23 and 33, Freedman teaches that the acoustical portion may have a thickness of 3 mm (¶ [0027]).

 Regarding claim 34, Freedman teaches that the acoustical section and the vinyl section may each have a thickness of about 3 millimeters (¶ [0027]), equating to the acoustical section constituting 50% of the total thickness.

Regarding claim 25, Freedman teaches an adhesive on the bottom of the acoustical section so as to secure the tile during installation (¶ [0003], [0023]).  

Regarding claim 35, Freedman teaches that the vinyl backing layer may have a thickness of 2 mm (¶ [0027]).

Regarding claim 36, Freedman teaches that the vinyl backing layer may be made from polyvinyl chloride (¶ [0026]). 

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al., US PGPub. No. 2013/0299273 and Freedman et al., US PGPub. No. 2014/0302294, as applied above, in view of Naert et al., USPGPub. No. 2014/0315021.
Regarding claim 6-7, the teachings of Freedman differ from the present invention in that Freedman does not teach the use of a plasticizer in the wear layer. Naert, however, teaches a plasticized PVC composition for use in flooring materials (¶ [0003]) comprising a non-phthalate plasticizer that is present in an amount of 25-85 or 10-35 phr (¶ [0109] - [0111]). Naert teaches that the plasticizer may be dipropylene glycol dibenzoate (¶ [0093]). It would have been obvious to one of ordinary skill in the art to use the composition of Naert as the PVC material of Freedman, as Naert explicitly teaches that the composition is useful for making flooring materials. 

Regarding claim 8, Naert teaches that the composition may comprise 2-8 phr of a stabilizer (¶ [0112]).

Regarding claim 9, Naert teaches various types of stabilizers that may be used in combination (¶ [0144]-[0147]), any of which may correspond to the claimed “co-stabilizer,” and may be present in an amount of 1-10 phr (¶ [0113]).

Regarding claim 10, Naert teaches that a UV light stabilizer may be present (¶ [0147]) in an amount of 1-10 phr (¶ [0113]).

Regarding claim 11, Freedman teaches that the vinyl backing layer may have a thickness of 2 mm (¶ [0027]).

Regarding claim 12, Freedman teaches that the vinyl backing layer may be made from polyvinyl chloride (¶ [0026]). 

Claims 13-17 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman and Naert, as applied above, in view of Wilson et al., USPGPub. No. 2014/0044936.
Regarding claim 13 and 37, the teachings of Freedman differ from the present invention in that Freedman does not teach the presence of a filler in the backing layer. Wilson, however, teaches a backing layer for a similar floor covering, and teaches that the backing layer may comprise filler in an amount of 10-80% by weight (¶ [0010]), equating to 10-400 parts filler per 100 parts polymer. It would have been obvious to one of ordinary skill in the art to use the backing material of Wilson as the backing 

Regarding claims 14-17 and 38-41,Wilson teaches that the backing layer may comprise an upper and lower layer that are each made from EVA and comprise 10-80% filler by weight (¶ [0010], 0021]). 

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al., US PGPub. No. 2013/0299273, as applied above, in view of Garner, US Pat. No. 6576577.
Regarding claims 22 and 32, the teachings of Freedman differ from the present invention in that Freedman does not teach any specific density for the foam layer of his invention. Garner, however, teaches that polyurethane foam layers in such sound-dampening panels should have a density of 10 - 30 lb/ft3 (Abstract). It would have been obvious to one of ordinary skill in the art to make the polyurethane foam of Freedman with a density of 10 - 30 lb/ft3, as Garner explicitly teaches a density of  10 - 30 lb/ft3 to be appropriate for polyurethane foams used in such sound-dampening panels. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al., US PGPub. No. 2013/0299273, as applied above, in view of Boutillier et al., US Pat. No. 4908408.
Regarding claim 19, the teachings of Freedman differ from the present invention in that Freedman does not teach that the adhesive may be a hot melt ethylene vinyl acetate glue. Boutillier, however, teaches a hot melt ethylene vinyl acetate glue (Abstract) and teaches that the adhesive exhibits good heat resistance (col. 1, ln. 40-50). It would have been obvious to one of ordinary skill in the art to use the adhesive of Boutillier when making the product of Freedman, as the adhesive of Boutillier exhibits good het resistance. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al., US PGPub. No. 2013/0299273, as applied above, in view of Algrisi, US PGPub. No. 2014/0099487.
Regarding claim 26, the teachings Freedman differ from the present invention in that although Freedman teaches the use of a glue for installing the floor covering, Freedman does not specifically teach the use of an elastic glue. Algrisi, however, teaches that such floor coverings may be installed using an elastic glue in order to reduce noise (¶ [0092]). It would have been obvious to one of ordinary skill in the art to use an elastic glue as the adhesive of Freedman, as doing so would reduce noise.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman and Algrisi, as applied above, in view of Sigel et al., USPGPub. No. 2002/0168501.
Regarding claims 27 and 28, the teachings of Freedman differ from the present invention in that Freedman does not teach the presence of a coat layer disposed on the wear layer. Sigel, however, teaches that such floor coverings may have an outer coat layer so as to control the gloss of the product (Abstract), and teaches that the outer coat layer may be made from a UV-curable urethane acrylate (¶ [0019]-[0021]). It would have been obvious to one of ordinary skill in the art to apply an outer coating layer made from a UV-curable urethane methacrylate to the product of Freedman, as doing so would allow one to control the gloss of the product. 
Regarding claim 29, the teachings of Sigel differ from the present invention in that Sigel does not teach that the coating may have a thickness of about 1 mm. It would, however, have been obvious to one of ordinary skill in the art to make the coating have whatever thickness was necessary to achieve the desired appearance and durability in the coating, depending on the specific material properties of the UV-curable coating material. Additionally, the claimed thickness of “about 1 mm” appears to be an arbitrary recitation of size, and as such cannot distinguish the claimed invention; see MPEP 2144.04 IV A. 



Response to Arguments
Applicant's arguments filed 1-06-2021 have been considered to the extent that they are relevant to the present rejections, but they are not persuasive. Regarding the teachings of Freedman ‘294, Applicant argues that Freedman ‘294 teaches at least two layers of cork-containing material rather than the claimed single layer. The present claims, however, merely state that the surface covering comprises an “acoustical section” that “includes a single low density layer of material of cork,” and does not exclude products featuring more than one “acoustical section.” As discussed above, each cork layer in Freedman ‘294 may be regarded as corresponding to an “acoustical section.” Additionally, as discussed above, Freedman ‘294 teaches that only one of the two “sublayers” may be made from cork, which would result in a product having only a single cork layer.
Regarding the combined teachings of Freedman ‘294 and Freedman ‘273, Applicant argues that  modifying the product of Freedman ‘273 to include a cork layer as taught by Freedman ‘294 would change the principle of operate of Freedman ‘273 because Freedman ‘273 teaches the use of polyurethane. This argument is unpersuasive because Freedman ‘294 teaches that a combination of cork and polyurethane material may be used in the creation of the acoustical section, and the addition of a cork-containing material layer would thus not necessitate the removal of the polyurethane component from the product of Freedman ‘273. Additionally, the distinction between the “acoustical component” and the “upper section” is arbitrary, and the polyurethane portion of the product of Freedman could be regarded as constituting a portion of the upper section rather than the acoustical component. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785